811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie JEFFRIES, Petitioner-Appellant,v.Gene SCROGGY, Superintendent, et al., Respondents-Appellees.
No. 86-5399.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1986.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.
PER CURIAM.


1
Eddie Jeffries (the petitioner) appealed the judgment of the district court denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254.


2
The record disclosed that the petitioner was convicted by a jury in a Kentucky state court on a charge of theft by unlawful taking and sentenced to one year in prison, which sentence was enhanced by the jury to 20 years imprisonment as a persistent felony offender (PFO) in light of several prior felony convictions.  The Kentucky Supreme Court subsequently affirmed his conviction, overruling a number of assignments of error.  The petitioner filed a petition for a writ of habeas corpus in federal district court charging a failure of proof in that the evidence was insufficient to convict him of theft by unlawful taking and that the evidence of his age at the time of the commission of the prior felonies was also insufficient to convict him as a persistent felony offender.  The district court denied his petition, concluding that the evidence was sufficient to support a jury determination that the petitioner acted as a principal or co-conspirator in the theft and that the petitioner had failed to establish cause and actual prejudice for his failure to interpose a contemporaneous objection to the failure of the state's proof of his age at the time of the commission of the prior felonies, which procedural default had furnished the basis for the Kentucky Supreme Court's disposition of that issue on direct appeal.


3
Having reviewed the record on appeal in its entirety together with the briefs and arguments of the parties, the court is of the opinion that the district court properly resolved the issues raised by the petitioner for the reasons articulated in its memorandum opinion issued in support of its denial of habeas relief.  Accordingly, the judgment of the district court is AFFIRMED.